Exhibit 10.6

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. Contract ID Code

Page

Of

Pages

Firm-Fixed-Price

1

 

8

2. Amendment/Modification No.

P00028

3. Effective Date

2011JUN23

4. Requisition/Purchase Req. No.

SEE SCHEDULE

5. Project No. (If applicable)

Code   

W56HZV

Code   

S1103A

 

 

 

 

6. Issued By

 

U.S. ARMY CONTRACTING COMMAND
CCTA-ADED
REBECCA TABOR  (586) 282-6290
WARREN, MICHIGAN  48397-5000
HTTP://CONTRACTING.TACOM.ARMY.MIL

 

EMAIL: REBECCA.TABOR@US.ARMY.MIL

7. Administered By (If other than Item 6)

 

DCMA ATLANTA

2300 LAKE PARK DRIVE, SUITE 300

SMYNRA, GA 30080

 

 

SCD         A PAS NONE Modification ADP PT HQ0336

 

 

8. Name And Address Of Contractor (No., Street, County, State and Zip Code)

 

FORCE PROTECTION INDUSTRIES, INC.

9801 HIGHWAY 78,  STE 3

LADSON, SC  29456-3802

 

TYPE BUSINESS:  Large Business Performing in U.S.

 

9A. Amendment Of Solicitation No.

 

9B. Dated (See Item 11)

X

10A.  Modification Of Contract/Order No.

 

W56HZV-08-C-0028

Code: 1EFH8

Facility Code

 

10B. Dated (See Item 13)

2007NOV02

 

 

 

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

¨ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offer.

 

¨ is extended.  ¨ is not extended.

 

Offer must acknowledge receipts of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15 and returning       copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PROIR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

 

12. Accounting And Appropriation Data (If required)

SEE SECTION G (IF APPLICABLE)

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.

It modifies The Contract/Order No. As Described In Item 14.

 

KIND MOD CODE:  6

 

A. This Change Order Is Issued Pursuant To:
                                                                                  
The Changes Set Forth In Item 14 Are Made In

The Contract Order No. In Item 10A.

 

B. The Above Numbered Contract/Order Is Modified To Reflect The Administrative
Changes (such as changes in paying office, appropriation data, etc.) Set Forth
In Item 14, Pursuant To The Authority of Far 43.103(B).

 

C. This Supplemental Agreement Is Entered Into Pursuant To Authority Of:

X

D. Other (Specify type of modification and authority)                      
Mutual Agreement of the Parties.

 

 

E.

IMPORTANT:  Contractor                             ¨ is not,          x is
required to sign this document and return      copies to the Issuing Office.

 

 

14. Description Of Amendment/Modification (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

SEE SECOND PAGE FOR DESCRIPTION

 

Contract Expiration Date:  2012NOV02

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. Name And Title Of Signer (Type or print)

Joseph Bolmarcich

Director of Contracts

16A. Name And Title Of Contracting Officer (Type or print)

JOHN D. JOLOKAI

 

 

15B. Contractor/Offeror

15C. Date Signed

16B. United States Of America

 

16C. Date Signed

/s/ Joseph Bolmarcich

23-June-11

By

/s/ John D. Jolokai

 

23-Jun-11

 (Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

 

 

 

 

30-105-02

 

STANDARD FORM 30 (Rev. 10-83)

NSN 7540-01-152-8070

 

 

 

Prescribed by GSA FAR (48 CFR) 53.243

PREVIOUS EDITIONS UNUSABLE

 

 

 

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. Contract ID Code

Page

Of

Pages

Firm-Fixed-Price

1

 

8

2. Amendment/Modification No.

P00028

3. Effective Date

2011JUN23

4. Requisition/Purchase Req. No.

SEE SCHEDULE

5. Project No. (If applicable)

Code   

W56HZV

Code   

S1103A

 

 

 

 

6. Issued By

 

U.S. ARMY CONTRACTING COMMAND
CCTA-ADED
REBECCA TABOR  (586) 282-6290
WARREN, MICHIGAN  48397-5000
HTTP://CONTRACTING.TACOM.ARMY.MIL

 

EMAIL: REBECCA.TABOR@US.ARMY.MIL

7. Administered By (If other than Item 6)

 

DCMA ATLANTA

2300 LAKE PARK DRIVE, SUITE 300

SMYNRA, GA 30080

 

 

SCD         A PAS NONE Modification ADP PT HQ0336

 

 

8. Name And Address Of Contractor (No., Street, County, State and Zip Code)

 

FORCE PROTECTION INDUSTRIES, INC.

9801 HIGHWAY 78,  STE 3

LADSON, SC  29456-3802

 

TYPE BUSINESS:  Large Business Performing in U.S.

 

9A. Amendment Of Solicitation No.

 

9B. Dated (See Item 11)

X

10A.  Modification Of Contract/Order No.

 

W56HZV-08-C-0028

Code: 1EFH8

Facility Code

 

10B. Dated (See Item 13)

2007NOV02

 

 

 

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

¨ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offer.

 

¨ is extended.  ¨ is not extended.

 

Offer must acknowledge receipts of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15 and returning       copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PROIR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)

SEE SECTION G (IF APPLICABLE)

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.

It modifies The Contract/Order No. As Described In Item 14.

 

KIND MOD CODE:  6

 

A. This Change Order Is Issued Pursuant To:
                                                                                  
The Changes Set Forth In Item 14 Are Made In

The Contract Order No. In Item 10A.

 

B. The Above Numbered Contract/Order Is Modified To Reflect The Administrative
Changes (such as changes in paying office, appropriation data, etc.) Set Forth
In Item 14, Pursuant To The Authority Of Far 43.103(B).

 

C. This Supplemental Agreement Is Entered Into Pursuant To Authority Of:

X

D. Other (Specify type of modification and authority)                      
Mutual Agreement of the Parties.

 

 

E.

IMPORTANT:  Contractor                             ¨ is not,          x is
required to sign this document and return      copies to the Issuing Office.

 

 

14. Description Of Amendment/Modification (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

SEE SECOND PAGE FOR DESCRIPTION

 

Contract Expiration Date:  2012NOV02

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. Name And Title Of Signer (Type or print)

 

16A. Name And Title Of Contracting Officer (Type or print)

JOHN JOLOKAI

JOHN.JOLOKAI@US.ARMY.MIL  (586) 282-7307

 

15B. Contractor/Offeror

15C. Date Signed

16B. United States Of America

 

16C. Date Signed

 

 

By

/SIGNED/

 

2011JUN23

 (Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

 

 

 

 

30-105-02

 

STANDARD FORM 30 (Rev. 10-83)

NSN 7540-01-152-8070

 

 

 

Prescribed by GSA FAR (48 CFR) 53.243

PREVIOUS EDITIONS UNUSABLE

 

 

 

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CONTINUATION SHEET

Reference No. of Document Being Continued

PIIN/SIIN  W56HZV-08-C-0028          MOD/AMD P00028

Page 2 of 8

Name of Offeror or Contractor:  FORCE PROTECTION INDUSTRIES, (INC)

 

SECTION A - SUPPLEMENTAL INFORMATION

 

1. The purpose of this Modification P00028 to Contract W56HZV-08-C-0028 is to
incorporate the following into this contract:

 

2.     SECTION B:

 

a)     CLIN 4100AA unit price is changed to include ECN Attachments 0021 through
0024 of the contract. The breakout pricing is added as a narrative.

 

b)    CLIN 4100AS is added: [***] each Buffalo A2 Vehicles, Unit Price: $[***],
Total: $[***].

 

c)     CLIN 4100AT is added: [***] each Buffalo A2 Bar Armor Kits, Unit Price:
$[***], Total: $[***].

 

d)    CLIN 4100AU is added: Non-recurring Engineering (NRE) for the separation
of the Buffalo A2 Vehicles and Bar Armor kits, Total: $[***].

 

e)     CLIN 5100AA unit price is changed to include ECN Attachments 0021 through
0024 of the contract. The breakout pricing is added as a narrative.

 

3.     The revised pricing for Ordering Periods 4 and 5 are as follows (prices
include ECN Attachments 0021 through 0024 of the contract:

 

FOURTH ORDERING PERIOD:

Buffalo A2 Vehicles with Bar Armor Installed: $[***]

Buffalo A2 Vehicles without Bar Armor Installed: $[***]

Buffalo A2 Bar Armor Kits: $[***]

 

FIFTH ORDERING PERIOD:

Buffalo A2 Vehicles with Bar Armor Installed: $[***]

Buffalo A2 Vehicles without Bar Armor Installed: $[***]

Buffalo A2 Bar Armor Kits: $[***]

 

4. As a result of this modification, the total dollar amount of the contract is
increased by $63,830,336.82 from $262,356,901.42 to $326,187,238.24.

 

5. All other contract terms and conditions remain unchanged and in full force
and effect.

 

··· END OF NARRATIVE A0031 ···

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CONTINUATION SHEET

Reference No. of Document Being Continued

PIIN/SIIN  W56HZV-08-C-0028         MOD/AMD P00028

Page 3 of 8

Name of Offeror or Contractor:  FORCE PROTECTION INDUSTRIES, (INC)

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4100

 

NSN: 2355-01-567-4930

 

FSCM: lEFH8

PART NR: B6EAD

SECURITY CLASS: Unclassified

 

FOURTH ORDERING PERIOD:

Buffalo A2 Vehicles with Bar Armor Installed:

$[***]

Buffalo A2 Vehicles without Bar Armor Installed:

$[***]

Buffalo A2 Bar Armor Kits: $68,073.39

 

(End of narrative A001)

 

 

 

EA

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4100AA

 

OPTION - FOURTH ORDERING PERIOD

 

NOUN: BUFFALO A2

 

Packaging and Marking

 

Inspection and Acceptance

INSPECTION: Origin  ACCEPTANCE: Origin

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CONTINUATION SHEET

Reference No. of Document Being Continued

PIIN/SIIN  W56HZV-08-C-0028          MOD/AMD P00028

Page 4 of 8

Name of Offeror or Contractor:  FORCE PROTECTION INDUSTRIES, (INC)

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4100AS

 

PRODUCTION QUANTITY

 

[***]

 

EA

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN: BUFFALO A2 W/O BAR ARMOR

 

 

 

 

 

 

 

 

 

 

 

PRON: P106M0472T PRON AMD: 01 ACRN: AF

 

 

 

 

 

 

 

 

 

 

 

AMS CD: 51108360010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION: Origin   ACCEPTANCE: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC

 

 

 

SUPPL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REL CD

 

MILSTRIP

 

ADDR

 

SIG CD

 

MARK FOR

 

TP CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV1157G801

 

Y00000

 

M

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL. CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

[***]

 

31-JAN-2012

 

 

 

 

 

 

 

 

 

 

 

002

 

[***]

 

29-FEB-2012

 

 

 

 

 

 

 

 

 

 

 

003

 

[***]

 

30-MAR-2012

 

 

 

 

 

 

 

 

 

 

 

004

 

[***]

 

30-APR-2012

 

 

 

 

 

 

 

 

 

 

 

005

 

[***]

 

31-MAY-2012

 

 

 

 

 

 

 

 

 

 

 

006

 

[***]

 

29-JUN-2012

 

 

 

 

 

 

 

 

 

 

 

007

 

[***]

 

31-JUL-2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CONTINUATION SHEET

Reference No. of Document Being Continued

PIIN/SIIN  W56HZV-08-C-0028          MOD/AMD P00028

Page 5 of 8

Name of Offeror or Contractor:  FORCE PROTECTION INDUSTRIES, (INC)

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4100AT

 

PRODUCTION QUANTITY

 

[***]

 

EA

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN: BUFFALO BAR ARMOR KITS

 

 

 

 

 

 

 

 

 

 

 

PRON: P196M2102T   PRON AMD: 01 ACRN: AD

 

 

 

 

 

 

 

 

 

 

 

AMS CD: 51108360009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION: Origin   ACCEPTANCE: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC

 

 

 

SUPPL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REL CD

 

MILSTRIP

 

ADDR

 

SIG CD

 

MARK FOR

 

TP CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV1157G800

 

Y00000

 

M

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL. CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

[***]

 

31-JAN-2012

 

 

 

 

 

 

 

 

 

 

 

002

 

[***]

 

29-FEB-2012

 

 

 

 

 

 

 

 

 

 

 

003

 

[***]

 

30-MAR-2012

 

 

 

 

 

 

 

 

 

 

 

004

 

[***]

 

30-APR-2012

 

 

 

 

 

 

 

 

 

 

 

005

 

[***]

 

31-MAY-2012

 

 

 

 

 

 

 

 

 

 

 

006

 

[***]

 

29-JUN-2012

 

 

 

 

 

 

 

 

 

 

 

007

 

[***]

 

31-JUL-2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CONTINUATION SHEET

Reference No. of Document Being Continued

PIIN/SIIN  W56HZV-08-C-0028       MOD/AMD P00028

Page 6 of 8

Name of Offeror or Contractor:  FORCE PROTECTION INDUSTRIES, (INC)

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4100AU

 

SERVICES LINE ITEM

 

[***]

 

LO

 

 

 

$

  [***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:   NRE BUFFALO A2 BAR ARMOR

PRON:  P106M0482T   PRON AMD:  01  ACRN:  AF

AMS CD: 51108360010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION: Origin   ACCEPTANCE: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or performance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH

 

 

 

PERF COMPI.

 

 

 

 

 

 

 

 

 

 

 

 

 

REL CD

 

QUANTITY

 

DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

001

 

[***]

 

31-AUG-2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CONTINUATION SHEET

Reference No. of Document Being Continued

PIIN/SIIN  W56HZV-08-C-0028        MOD/AMD P00028

Page 7 of 8

Name of Offeror or Contractor:  FORCE PROTECTION INDUSTRIES, (INC)

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5100

 

SECURITY CLASS: Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIFTH ORDERING PERIOD:

 

 

 

 

 

 

 

 

 

 

 

Buffalo A2 Vehicles with Bar Armor Installed:

 

 

 

 

 

 

 

 

 

 

 

$ [***]

 

 

 

 

 

 

 

 

 

 

 

Buffalo A2 Vehicles without Bar Armor Installed:

 

 

 

 

 

 

 

 

 

 

 

$ [***]

 

 

 

 

 

 

 

 

 

 

 

Buffalo A2 Bar Armor Kits: $ [***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative A001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5100AA

 

OPTION - FIFTH ORDERING PERIOD

 

 

 

EA

 

$

  [***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN: BUFFALO A2 VEHICLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION: Origin      ACCEPTANCE: Origin

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CONTINUATION SHEET

Reference No. of Document Bing Continued

PIIN/SIIN  W56HZV-08-C-0028                             MOD/AMD P00028

Page 8 of 8

Name of Offeror or Contractor:  FORCE PROTECTION INDUSTRIES, (INC)

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

LINE
ITEM

 

PRON/
AMS CD/
MIPR

 

OBLG
STAT

 

JO NO

 

ACRN

 

PRIOR AMOUNT

 

INCREASE/
DECREASE

 

CUMULATIVE
AMOUNT

 

4100AS

 

P106M0472T

 

1

 

0ZCMB7

 

AF

 

$

[***]

 

$

[***]

 

$

[***]

 

 

 

51108360010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P10P50101CBSG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4100AT

 

P196M2102T

 

2

 

9ZCMB5

 

AD

 

$

[***]

 

$

[***]

 

$

[***]

 

 

 

51108360009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P19P50091CBMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4100AU

 

P106M0482T

 

2

 

0ZCMB7

 

AF

 

$

[***]

 

$

[***]

 

$

[***]

 

 

 

51108360010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P10P50101CBSG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET CHANGE

 

$

[***]

 

 

 

 

ACRN

 

ACCOUNTING CLASSIFICATION

 

 

 

 

 

INCREASE/
DECREASE

 

AD

 

21

 

92035000091C1C09P51108331E1

 

S20113

 

W56HZV

 

$

 [***]

 

AF

 

21

 

02035000001C1C12P51108331E1

 

S20113

 

W56HZV

 

$

 [***]

 

 

 

 

 

 

 

 

 

NET CHANGE

 

$

 [***]

 

 

 

 

PRIOR AMOUNT
OF AWARD

 

INCREASE/DECREASE
AMOUNT

 

CUMULATIVE
OBLIG AMT

 

NET CHANGE FOR AWARD

 

$

 262,356,901.42

 

$

 63,830,336.82

 

$

 326,187,238.24

 

 

LINE
ITEM

 

ACRN

 

EDI/SFIS ACCOUNTING CLASSIFICATION

 

 

 

 

 

 

4100AS

 

AF

 

21

 

101220350000

 

W56HZV

 

01CIC125110836001031E1P106M0472T

 

0ZCM97

 

S20113

4100AT

 

AD

 

21

 

091120350000

 

W56HZV

 

91C1C095110836000931E1P196M2102T

 

9ZCMB5

 

S20113

4100AU

 

AF

 

21

 

101220350000

 

W56HZV

 

01C1C125110836001031E1P106M0482T

 

0ZCMB7

 

S20113

 

--------------------------------------------------------------------------------